;   .   ‘




                                                ENJERAL
                                OF     EXAS




            Honorable Ernest Guinn                 This Opfnion
            County Attorney                   Modifies 0 Inion dated
            El Paso County                            +
                                                      ,fi/36
            El Paso, Texas
            Dear Sir:
                                        Opinion No. O-3235
                                        Re: Residence qualfflca-
                                             tions of persons en-
                                             titled to vote for
                                             county school trustees.
                      We are fn receipt of your recent request for
            our opinion with reference to the resfdence quallflca-
            tions of persons entitled to vote for county school
            trustees.
                      Article 2676, R. C. S. 1925, a8 amended, Acts
            1934, 43~d Leg., 2nd C.S., Ch. 28, p. 108, provides:
                      "The general management and control of
                 the public free schools and high schools fn
                 each county, unless otherwlse rovlded by
                 law shall be vested In five (5P county school
                 trustees elected from the county, one of whom
                 shall be elected from the county a% large bx
                 the qualff'fedvoters of the common and con-
                 solidated independent school districts of ahe
                 county. and one from each CommissIonera P -
                 cfact by the qualfffed voters of each Common-
                 sfonerra'Precinct, who shall hold offfce for
                 a term of two years. The time for such elec-
                 tfon shall be the first Saturday In April of
                 each year? the order for the electfon of coun-
                 ty school trustees to be made by the county
                 judge at least thirty days prior to the date
                 of said election, and such order shall desig-
                 nate one votfng place for each common school
                 dfatrict. The election officer appointed to
                 hold the electfon for trustees fn each common
                 school district shall hold the election at
                 the same place therein fop the county school
                 trustees. Each year there shall be elected
                                                            I




Honorable Ernest Gulnn, Page 2 (O-3235)


     alternately two (2) county school trustees
     and three (3) county school trustees in each
     county. The State Superintendentshall pre-
     pare a proper form of the ballot to be used
     In such election and such other explanation
     of the laws as he deems necessary>and trans-
     mft the same to the county judge of each coun-
     ty a% least sixty days prfor to the date of
     such election. All vacancies shall be fflled
     by the remaining trustees.+ * +' (Under-
     aeorlng ours)
          Thfs artfcle expressly provfdes that the county
trustee   at
           large shall be elected "by the quallffed
voters of the aommon and consolidatedindependentschool
districts of the county". OUP opfnfon No. 0-2066, a
copy of which has been forwarded to you, supports the
conclusionthat this provision fs controll%ngover Sec-
tfon 8, of Acts 1927, 40th Leg., 1st C.S., Ch. 84, page
228 (Artfcle 2742a, Sectfon 8, Vernon's Texas Clvfl
Statutes).
          The above quoted statute further provldes
that one county trustee shall be elected "from each
Comml.sslonerslPzoecfnetby the qualified voters of each
CommissfonerslPrecinct",wlithoutfupthep lfmftatfon.
St was ruled by this department in opinions dated Feb-
puary 9, 1935, to G. l4.Mann, Letter Book 360, page
927, and Map& 30, 1932, to II.IX.Schuemann,Letter
Book 332# page 763, that qnalfi"fedresident voters fn
Sndependen% school d%stpfc%s ape elfg%ble to vote fop
the county school trustees elected Prom the Comnfssioo-
epsl Preoincts; the Pequfrementonly befng that they
be qualaffed voters of a CommfssfonePs8Preefnct. A
sfm%lar rulfng was made fn an op%n%on dated April 8,
1936, addressed to Honorable Hapry d. Schulz, however,
in thh%sopinion ft was stated that persons residfng
fn muniefpalby controlleddis%r%eta may not vote for
county school trustees for their Commfssioners'Pre-
&nets, notwithstandingthe opfnfon recognized that
Article 2676 "speeff%eallgauthorlzee all qualgffed
voters wfth%n the Commfssfoneps'Precinct to vote in
safd eleetfon." We do no% agree w%th the dfstfnctfon
made %n the.%opinion between mun%c%pallg controlled
and other %ndependen% schwol dfatrfcts, afnee the stat-
ute makes no au& ~PQV%EO%O~.
          It fs our opfnfon that only qualified voters
of the common and eonsolfdatedindependentschool dfs-
%r%ets of the county may vote fop county school trustee
Honorable Ernest Gulnn, Page 3 (O-3235)


at large and that all qualified voters of the Commls-
sloners'Precincts of the county may vote for the coun-
ty school trustee from their respective precincts wlth-
out reference to whether such voters reside In common
or Independent school districts of whatsoever nature.
                                  Yours very truly
                             ATTORNEY GWERAL OF TEXAS


                             By   /e/ Cecil C. Cammack
                                      Cecil C. Cammack
                                             Assistant
ccc:ul;LM


                  APPROVED MAR 31, 1941
                  /a/ Gerald C. Mann
                  ATTORREY GENERAL OF TEXAS




                                   APPROVED
                                   0PlN10Ip
                                  COMMITTEE
                                  BY BWB
                                    HAIRM
O~.K.
GRL